             Case 3:19-cv-01379 Document 1 Filed 09/06/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                               :
                                                        :
                    Plaintiff,                          :
                                                        :
               v.                                       :   Civil No.
                                                        :
$6,056.00 IN UNITED STATES CURRENCY,                    :
                                                        :
                Defendants                              :
                                                        :
[CLAIMANT: JORDAN JAMISON]                              :   September 6, 2019


                            VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John H.

Durham, United States Attorney for the District of Connecticut, and David C. Nelson, Assistant

United States Attorney, and respectfully states that:

       1.   This is a civil action in rem brought to enforce the provision of 21 U.S.C. §

881(a)(6), which provides for the forfeiture of proceeds traceable to the exchange of controlled

substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

       2.   This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.   The Defendant is $6,056.00 in United States Currency (“Defendant Currency”).

       4.   The Defendant Currency is located within the jurisdiction of this Court.

       5.   On June 10, 2019, Jordan Jamison submitted an administrative claim of ownership

to the Defendant Currency.




                                                 1
             Case 3:19-cv-01379 Document 1 Filed 09/06/19 Page 2 of 5




                                  Background of Investigation

       6.      Late in 2018, law enforcement began an investigation of a heroin and cocaine

drug trafficking organization (“DTO”) based out of Waterbury, Connecticut led by an individual

named Keith Jordan (“Jordan”).


       7.       Numerous court authorized Title III intercepts of Jordan’s telephone, and

surveilled narcotics transactions, determined that an individual named Carlos Morais (“Morais”)

was a major narcotics distributor and co-conspirator to the Jordan DTO. Law enforcement

subsequently applied for and received authorization to intercept calls from a telephone utilized

by Morais.


       8.     During the intercepts of Morais’ telephone, law enforcement learned that an

individual named Jordan Jamison (“Jamison”) was a frequent customer of Morais. Morais and

Jamison’s telephone conversations were intercepted by law enforcement as the two were

coordinating multiple heroin and cocaine transactions in Waterbury, CT during November and

December of 2018. Prior to the Title III intercepts between Morais and Jamison, law

enforcement was aware of Jamison and his drug trafficking activities as they had used a

confidential source to effectuate controlled purchases of heroin from him.


       9.    Based upon the information received from these intercepted telephone calls, law

enforcement was able to conduct surveillance of a number of the planned “meet ups.” Law

enforcement was also able to positively identify Jamison further as a result of these surveilled

meetings.




                                                 2
             Case 3:19-cv-01379 Document 1 Filed 09/06/19 Page 3 of 5




       10.      On March 20, 2019, law enforcement executed federal arrest, search and seizure

warrants on 29 members of the DTO including the residence of Jordan Jamison at 18 Hunthill

Road, Waterbury, CT.


       11.    Jamison was arrested and charged with the following federal narcotics violations:

Conspiracy to Distribute and to Possess with the Intent to Distribute, Heroin, Cocaine and

Cocaine Base; and Possession with the Intent to Distribute and Distribution of Heroin. Law

enforcement attempted to interview Jamison after his arrest but he refused to speak to officers so

the questions were terminated immediately.


       12.    Incident to his arrest, law enforcement conducted a consented to search of

Jamison’s residence at 18 Hunthill Road. Law enforcement located and seized eight bundles (65

bags) of heroin located in a pillowcase, which was hidden inside of a plastic bin. Law

enforcement also seized $6,056.00 in United States Currency. The currency was located in the

following locations throughout the residence: in the same pillowcase that contained the 65 bags

of heroin; inside of a sneaker found in the bedroom closet; and from inside the pocket of a jacket

located in the bedroom.


       13.    In March of 2019, law enforcement ran a State of Connecticut Department of

Labor check on Jamison, which showed that he had no reported income for the previous 16

quarters.

       14.      Based on the above information, it is believed that $6,056.00 in United States

Currency constitutes proceeds from the illegal sale and distribution of narcotics and is therefore

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).



                                                 3
             Case 3:19-cv-01379 Document 1 Filed 09/06/19 Page 4 of 5




       15.    The Defendant Currency represents proceeds traceable to the exchange of

controlled substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.,

and are, therefore, subject to forfeiture to the United States of America pursuant to 21 U.S.C. §

881(a)(6).

       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem be

issued for $6,056.00 in United States Currency; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the

property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.


                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                       /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     CHIEF, CIVIL DIVISION
                                                     ASSISTANT U. S. ATTORNEY


                                                     /s/ David C. Nelson
                                                     DAVID C. NELSON
                                                     ASSISTANT U.S. ATTORNEY
                                                     FEDERAL BAR NO. ct25640
                                                     157 CHURCH STREET, 25TH FLOOR
                                                     NEW HAVEN, CT 06510
                                                     (203) 821-3700
                                                     (203) 773-5373 (fax)
                                                     David.C.Nelson@usdoj.gov




                                                 4
              Case 3:19-cv-01379 Document 1 Filed 09/06/19 Page 5 of 5



                                         DECLARATION

       I am a Task Force Officer for the United States Drug Enforcement Administration, and

the agent assigned the responsibility for this case.

       I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 6th day of September, 2019.




                                        /s/ Michael Paleski
                                       MICHAEL PALESKI
                                       TASK FORCE OFFICER
                                       U.S. DRUG ENFORCEMENT ADMINISTRATION
